             Case 1:20-cv-01880 Document 1 Filed 07/10/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

Judy Jackson-Pringle,                 )
10 Chandleigh Court,                  )
Pikesville, MD 21208                  ​)
              Plaintiff,               ​)
                                      )
                                      )               Case No.:
                                      )
WASHINGTON METROPOLITAN               )
AREA TRANSIT AUTHORITY                )
600 Fifth Street, NW                  )
Washington, DC 20001                  )
               Defendant.             )
_____________________________________ )

                                          COMPLAINT
                                      (​Jury Trial Demanded)

       COMES NOW Plaintiff Judy Jackson-Pringle (hereinafter “Plaintiff”), by and through

her attorney of record, and files this her ​Complaint​ for damages against Defendant Washington

Metropolitan Area Transit Authority (hereinafter “Defendant WMATA”) and for cause would

show unto the Court the following:

                                        ​ ​ PARTIES

   1. Plaintiff is an adult resident citizen of Maryland, residing at 10 Chandleigh Court,

       Pikesville, Maryland 21208.

   2. Defendant Washington Metropolitan Area Transit Authority (WMATA) is a non-federal

       tri-jurisdictional government agency authorized by Congress that operates transit services

       and is headquartered in Washington, DC, at 600 Fifth Street, NW, Washington, DC

       20001.

                                  ​JURISDICTION AND VENUE



                                               1
          Case 1:20-cv-01880 Document 1 Filed 07/10/20 Page 2 of 9




3. This action is being brought pursuant to 28 U.S.C. Section 1331, 28 U.S.C. Section

   1343(a)(3) and 42 U.S.C. Section 1983 and includes any and all federal law claims plead

   herein for which jurisdiction and venue is attached.

4. Venue is proper in this district, pursuant to 28 U.S.C. Section 1391 because Defendant

   WMATA is located in the district and a substantial part of the events and omissions

   giving rise to this claim occurred in this judicial district.

                                           FACTS

5. In April 2012, Plaintiff, an African American woman, began her employment as a bus

   operator with Defendant WMATA.

6. In June 2016, Plaintiff was promoted to Street Operations as a Street Supervisor.

7. In June 2017, Plaintiff was at Northern Division Regional Office in the ladies restroom

   on the first floor.

8. While using the restroom Plaintiff heard male voice enter the ladies restroom.

9. When she looked up it was Assistant Superintendent Gilchrist.

10. Gilchrist stared at a fully exposed Plaintiff as she pulled up her underwear as if he was

   aroused.

11. Assistant Superintendent Gilchrist stared at Plaintiff for several minutes before turning

   and leaving.

12. Immediately afterwards, Plaintiff confronted Assistant Superintendent Gilchrist in his

   office about what had happened.

13. In response, Gilchrist just laughed it off.




                                                  2
         Case 1:20-cv-01880 Document 1 Filed 07/10/20 Page 3 of 9




14. In June 2017, Plaintiff reported the incident to Superintendent Tyrus Dowtin and

   Assistant Superintendent Clarissa Washington.

15. Both individuals took Plaintiff’s statement and referred the incident to the Office of

   Equal Employment Opportunity.

16. WMATA’s office of Equal Employment Opportunity contacted Judy Jackson-Pringle to

   discuss sexual harassment complaint.

17. On or about, Judy Jackson-Pringle went to the Employee Assistance Program because of

   the traumatic sexually harassing incident.

18. On or about December 18, 2017, the Office of Equal Employment Opportunity concluded

   their investigation.

19. The Office of Equal Employment Opportunity concluded discrimination had occured on

   the basis that Gilchrist had created a hostile environment.

20. Gilchrist’s discipline was confidential and still employed with WMATA.

21. Despite WMATA sexual harassment policy requiring Gilchrist’s termination, Plaintiff

   was forced to still work with Assistant Superintendent Bobby Gilchrist.

22. In January 2018, the interim superintendent Ms. Barton in charge of Plaintiff’s work

   began giving her tasks that were impossible to complete within the required time

   specifications.

23. Ms. Barton then began denying Plaintiff’s request for vacation time for no reason.

24. In contrast, Ms. Barton granted vacation time for other employees.

25. Plaintiff was asked to cover the shifts of training employees beyond the scope of her

   employment.



                                            3
            Case 1:20-cv-01880 Document 1 Filed 07/10/20 Page 4 of 9




26. The extra shifts added extreme and undue stress onto Plaintiff.

27. Plaintiff would often times return to her duty station to find Ms. Barton and the

   employees having dinner while she was busy covering their shifts.

28. In late October 2018, Ms. Barton was replaced by Letroy Baker.

29. Around Thanksgiving, Plaintiff’s mother became ill.

30. Plaintiff took time off to care for her ailing mother.

31. Plaintiff was told that her absence would not affect her position.

32. When she attempted to return, Plaintiff was told changes had been made to shifts and that

   her shift had been reassigned.

33. Plaintiff in turn would be working the overnight shift.

34. After the employee who took over her shift was terminated for sexual harassment,

   Plaintiff was asked to return to her shift.

35. Plaintiff declined returning to her shift as she did not feel comfortable at the ime.

36. Plaintiff was then forced to return to her shift despite her expressed discernment.

37. Plaintiff then began getting written up for baseless claims by her supervisor in her new

   shift.

38. The treatment in which Plaintiff received began within a month of her complaint of

   sexual harassment against Gilchrist.

39. Plaintiff’s believe that the treatment was in retaliation of her filing a complaint for sexual

   harassment..



                            ADMINISTRATIVE PROCEDURE



                                                 4
          Case 1:20-cv-01880 Document 1 Filed 07/10/20 Page 5 of 9




40. In 2020, Plaintiff filed charges of discrimination, satisfying the requirements of 42 U.S.C.

    Section 2000(e) with the EEOC in Baltimore, MD. Such charge was filed within one

    hundred and eighty (180).

41. The EEOC conducted an investigation on claims. On April 8, 2020 , the EEOC

    determined that it was unable to conclude that the information obtained establishes a

    violation of the statutes.

42. The ​Complaint is being filed within ninety (90) days of the Plaintiff’s receipt of the

    Notice of Right to Sue. Plaintiff has complied with all statutory and administrative

    prerequisites to filing suit.

                                     CAUSES OF ACTION

                                          COUNT I
                                    SEX DISCRIMINATION

43. Plaintiff re-alleges all prior paragraphs of the ​Complaint​ as if set out herein in full.

44. Plaintiff is a member of a protected class who has been consistently subjected to actions

    creating a hostile working environment for Plaintiff because of her gender and/or sex in

    violation of Title VII of the Civil Rights Act of 1964.

45. The acts and volitions of Defendant resulted in a knowing, willful, and intentional

    violation of Plaintiff’s rights guaranteed under Title VII of the Civil Rights Act of 1964.

    Such unlawful employment practices violate 4 U.S.C. Section 2000e-3.

46. Plaintiff was using the women’s restroom when her male superintendent entered.

47. The male superintendent stared at the fully exposed Plaintiff as she pulled up her

    underwear.

48. When Plaintiff confronted the male superintendent, he merely laughed off her complaint.


                                                5
            Case 1:20-cv-01880 Document 1 Filed 07/10/20 Page 6 of 9




49. As a direct and proximate result of Defendant unlawful and discriminatory conduct

    toward Plaintiff, Plaintiff has lost wages and benefits and has sustained other pecuniary

    loss.

50. Defendant’ discriminatory practices, insults, contempt, and disdain have been demeaning

    to Plaintiff and have caused her to suffer deep pain, humiliation, anxiety, and emotional

    distress.

51. The unlawful actions of Defendant complained of above were intentional, malicious, and

    taken in reckless disregard of the statutory rights of Plaintiff.



                                         COUNT II
                                       RETALIATION

52. Plaintiff re-alleges all prior paragraphs of the ​Complaint​ as if set out herein in full.

53. Plaintiff engaged in activity protected under Title VII of the Civil Rights Act of 1964.

    Defendant and agents and employees of Defendant, retaliated against Plaintiff after she

    made reports of discrimination to the EEOC. Plaintiff was retaliated against by unjustly

    subjecting her to unjust scrutiny, suspensions, and exclusions

54. Defendant began writing Plaintiff up without merit, assigned Plaintiff extra shifts, and

    created impossible tasks for Plaintiff to complete.

55. Defendant has no reason for any such acts.

56. Defendant’s actions demonstrate a direct and causal connection between Plaintiff

    invoking her constitutional rights and the resulting termination by her employer.

57. Such unlawful practices violate 42 U.S.C. Section 2000e-5(b).

                          COUNT III
      CONSTITUTIONAL VIOLATIONS UNDER 42 U.S.C. SECTION 1981

                                                6
          Case 1:20-cv-01880 Document 1 Filed 07/10/20 Page 7 of 9




58. Plaintiff re-alleges all prior paragraphs of the ​Complaint​ as if set out herein in full.

59. Defendant subjected Plaintiff to an unwelcomed hostile work environment based on her

    gender through severe and pervasive actions that altered the conditions of her

    employment, including, but not limited to, subjecting her to unwelcomed daily sexual

    advancements, harassment, and ridicule; subjecting her to discrimination; interfering with

    her work performance; not addressing his complaints about discrimination, harassment,

    and disparate treatment.

60. Plaintiff was using the women’s restroom when her male superintendent entered.

61. The male superintendent stared at the fully exposed Plaintiff as she pulled up her

    underwear.

62. When Plaintiff confronted the male superintendent, he merely laughed off her complaint.

63. Despite Plaintiff’s complaints, about this hostile work environment, Defendant failed to

    take appropriate action to redress the discriminatory and hostile work environment

    conditions imposed on her​.

64. The aforementioned acts of Defendants were willful, reckless, and malicious acts of

    unlawful discrimination against Plaintiff because of her race and have deprived Plaintiff

    the enjoyment of all benefits, privileges, terms, and conditions of his employment

    relationship in violation of ​42 U.S.C. § 1981​.

65. By Defendant’ actions, it shows a direct and casual connection between Plaintiff

    invoking her constitutional rights. Such unlawful employment practices violate Section

    1981, Title VII of the Civil Rights Act of 1964, as amended, as well as 42 U.S.C. Section

    2000e, et. seq.


                                                7
             Case 1:20-cv-01880 Document 1 Filed 07/10/20 Page 8 of 9




                                           DAMAGES

   66. As a consequence of the forgoing misconduct of Defendant, Plaintiff sustained economic

       damages, pain and suffering, great mental stress, depression, insomnia, shock, and

       humiliation.

   67. As a consequence of the forgoing conduct of Defendant, Plaintiff has damages in an

       amount exceeding the jurisdictional requirements of the Court.

                                             RELIEF

   68. Plaintiff requests that the Court issue the following relief:

           a. Enter declaratory relief declaring that Defendant have engaged in sex

               discrimination, race discrimination, retaliation, and constitutional violations;

           b. Award Plaintiff compensatory and punitive damages for all the mentioned causes

               of action in an amount to be determined by a jury of her peers;

           c. Award Plaintiff attorney’s fees, cost and expenses of litigation; and

           d. Award such other relief to which Plaintiff may be entitled to under law.

       WHEREFORE, PREMISES CONSIDERED​, Plaintiff demands judgment against

Defendant in an amount exceeding the jurisdictional requirements of this Court, all together with

Court costs, including attorney’s fees, plus pre and post judgment interest, and for any other

relief which this Court deems just and proper.

                              Respectfully submitted, this the 10​th​ ​ ​day of July, 2020.

                                              Judy Jackson-Pringle

                                              /s/ Charles Tucker, Jr.
                                              CHARLES TUCKER, DC Bar #993515
                                              TUCKER MOORE GROUP, LLP
                                              8181 Professional Place, Suite 207

                                                 8
Case 1:20-cv-01880 Document 1 Filed 07/10/20 Page 9 of 9




                         Hyattsville, Maryland 20785
                         Charles@tuckerlawgroupllp.com
                         Office: 301-577-1175




                           9
